Citation Nr: 0808423	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-22 433	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for 
temporomandibular articulation with limitation of motion with 
condyloid process, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased initial evaluation for post 
traumatic headaches, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a scar, 
laceration of the tongue, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for scars, 
laceration of the scalp and right ear, currently evaluated as 
noncompensable.

5.  Entitlement to service connection for a fractured 
clavicle.

6.  Entitlement to service connection for dementia due to 
head trauma.

7.  Entitlement to service connection for major depression, 
including as secondary to the service-connected 
temporomandibular articulation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 until May 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002, June 2003 and July 2006 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in July 2003 in connection with his claims 
concerning entitlement to an increased evaluation for 
temporomandibular articulation, an increased initial 
evaluation for post traumatic headaches and service 
connection for major depression the veteran requested a 
hearing at the local VA office before a Member of the Board.  
Subsequently, in a September 2003 statement, the veteran 
indicated he would prefer a video conference hearing before a 
Member of the Board at the RO.  This hearing was never 
scheduled.  

Concerning the remaining claims appealed from the July 2006 
rating decision, the veteran's March 2007 VA Form 9 indicated 
he did not request a hearing.  However, in a March 2007 
statement, the veteran requested an "in person" hearing 
concerning all of his claims.  The claims file was referred 
to the Board without affording the veteran an opportunity to 
appear for the requested hearing.  Since the failure to 
afford the veteran a hearing would constitute a denial of due 
process that could result in any BVA decision being vacated, 
38 C.F.R. § 20.904, this matter must be addressed prior to 
any appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should clarify whether the 
veteran wants a Travel Board hearing or a 
video conference hearing.

2. The veteran should be scheduled for the 
appropriate hearing before a member of the 
Board in connection with his current 
appeal at the earliest available date.

3.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



